Because of the extreme penalty we have quite carefully re-examined the entire record on appeal. Our opinion remains unchanged that the very cautious trial judge adopted the proper course in withdrawing the appellant's plea of guilty and entering for him a plea of not guilty, and in connection *Page 157 
with other issues also submitting to the jury the question of appellant's sanity. Any other course would have been contrary to the procedure approved as proper in the cases cited in our original opinion.
Deceased had secured a divorce from appellant and was receiving the attention of another man, or appellant thought so, at any rate. His conduct towards her had been such that he had been placed under a peace bond, and when warned of the probable result of violating the terms of said bond had made threats to kill both deceased and the man. These threats were consummated so far as they concerned his divorced wife.
We discover no good reason why this court should interfere with the verdict of the jury and the judgment of the trial court thereunder.
The motion for rehearing is overruled.